Citation Nr: 1202995	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-39 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to June 1989 and from April 2006 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2010, the Veteran withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).


FINDINGS OF FACT

1.  The objective clinical evidence of record is more credible than the Veteran's statements as to pain.

2.  The competent credible clinical evidence of record reflects that the Veteran does not have left knee disability for VA purposes.


CONCLUSION OF LAW

Left knee disability was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in October 2007, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA examination and treatment records, service personnel records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Board acknowledges the Veteran's statement that he sought medical treatment at Camp Navistar and Camp Virginia while deployed in Kuwait, and his statement that he had no control over what was, or was not, added to his treatment records.  The Board finds no indication in the Veteran's STRs that there are any missing documents.  In this regard, the Board notes that the STRs do contain notations from Camp Navistar and Camp Virginia regarding complaints of the lower extremities.  

A VA examination and opinion with respect to the issue on appeal was obtained in December 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on a physical examination of the Veteran, diagnostic testing, and a review of the claims file.  It considers the pertinent evidence of record, to include statements of the Veteran.  Rationale was provided for the opinion proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has left knee disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The December 2007 VA examination report reflects that the Veteran does not have a left knee disability.  The report reflects that x-rays of the Veteran's knee were unremarkable.  The examiner noted that the left knee flexes to 140 degrees and extends to 0 degrees; thus, the Veteran had normal range of motion.  There was no crepitus, no swelling, and no redness.  There was no pain at the extremes of range of motion, upon repetition times three, the Veteran had good strength and endurance.  There was no spasm or incoordination and the Veteran's gait is normal.  There was negative McMurray test, and the ligaments were intact.  The impression was normal examination and x-rays. 

A March 2008 VA clinical record reflects that the Veteran reported that he initially had stiff knees bilaterally for a year, but that he now only had pain of the left knee.  He reported some swelling, but no specific knee injury.  The examiner noted that upon x-ray "no significant osseous abnormality noted."  The examiner noted bilateral patellofemoral pain syndrome based on the Veteran's complaints.  Upon examination, the examiner noted no tenderness warmth or swelling, no instability on ligament tests and no crepitus felt.  The Veteran had gross normal range of motion.  A November 2008 VA clinical note reflects that the Veteran did not want any physical therapy.

The Board finds that the above noted records do not reflect competent credible evidence of a current disability for VA purposes.  

The December 2007 VA examiner opined that the Veteran had patellofemoral syndrome during active service, but that his knee was now normal.  The Board notes that the examiner's opinion as to patellofemoral syndrome in service appears to be based on the Veteran's self-reported history, as the Veteran's STRs, as discussed in further detail below, are negative for any complaints of, treatment for, or diagnosis of, a left knee disability.  Moreover, service connection requires a current disability, and not a past disability.

The Board also notes that there is no objective clinical evidence of an in-service disease or injury.  The December 2007 VA examination report reflects that the Veteran reported "no injury" to his knee.  Rather, he reported that he began to develop pain upon prolonged sitting or prolonged standing.  The Board notes that the appellant is competent to attest to factual matters of which he has first-hand knowledge (e.g., knee pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the appellant is competent to report that he had knee pain in service.  However, the Board finds that the clinical evidence of record from the Veteran's time in service, which is negative for complaints of knee pain, is also probative of the matter.  The Veteran's STRs include numerous complaints with regard to the Veteran's left lower extremity; however, they are negative for complaints with regard to the knee.  A statement of medical examination and duty status (DA Form 2173), dated in April 2006, reflects that the Veteran sustained an injury to his left lower extremity; however, it specifically notes injury to the "ankle, heel, foot", and is negative for the knee.  May 2006 STRs reflects that the Veteran reported left heel pain with walking, movement, and with standing for prolonged periods of time.  A June 2006 STR reflects heel pain with running, walking, lying down, and sitting.  An August 2006 STR reflects right foot tinea pedis.  A March 2007 STR reflects left heel pain.  The Board finds that if the Veteran had experienced left knee pain in service, it would have been reasonable for it to have been noted in the clinical records, when he reported other problems of his lower extremity.  

The Veteran asserts that he was placed on profile or excused from training duties due to his knee; however, as noted above, a June 2006 DA Form 2173, specifically notes ankle, heel, and foot problems; it does not list the knee.  The May 30, 2006 sick slip specifically notes heel pain and no physical fitness test or running for two weeks to allow time for the ligaments of the left heel to heal.  The June 19, 2006 sick slip specifically mentions left heel /plantar region pain and ongoing tinea pedis of the right foot, greater than left foot.  It was noted that he was not to run, jump, or do any physical training involving road marches, squatting or prolonged walking.  Not only do none of these records reflect that the Veteran was prevented from any duties due to his left knee, but they note specific reasons other than the knee for the profiles. 

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The Board finds that the 2008 diagnosis of patellofemoral syndrome is not supported by the objective evidence of record which reflects that the Veteran had full range of motion with no pain, negative x-ray findings, and had no other objective symptoms.  The Board acknowledges that the Veteran is competent to report pain; however, in this case, the Board finds the objective clinical evidence is more probative than the Veteran's report of pain.  In addition, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While the Veteran has a diagnosis of patellofemoral syndrome based on subjective complaints of pain, the diagnosis does not reflect an identifiable underlying malady or condition.  

The Board also notes that there are no private clinical records which reflect complaints of, or treatment for, a left knee disability.  The Veteran asserts, in a January 2009 statement, that his left knee has been bothering him weekly since service and that it has affected his personal life and civilian career.  However, the objective evidence of record does not support a finding that the Veteran's knee had an effect on his personal life and civilian career.  In this regard, the Board notes that the Veteran did not seek any private treatment for his knees, reported to VA doctors that he did not want physical therapy or an orthopedic referral, and has provided no objective evidence that any knee disability has interfered with his civilian employment.  Moreover, VA records in September 2007, December 2007, March 2008, and November 2008 reflect normal range of motion. 

The Board notes that the appellant has not been shown to possess medical training or expertise necessary to render a competent diagnosis, thus, he is not competent to diagnose a left knee disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Veteran acknowledges that there was no specific injury to his knee in service, the STRs are negative for complaints of the left knee, the objective evidence of record reflects a normal knee, and there is no competent diagnosis of a left knee disability for VA purposes (i.e. pain with an underlying malady or condition).  

As a service connection claim requires, at a minimum, medical evidence of a current disability, and as the December 2007 VA examination reflects normal examination and x-ray, and as the VA clinical records reflect normal range of motion, the Board finds that service connection for a left knee disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left knee disability is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


